DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.	Claims 1-18, drawn to guidewires and vascular catheterization kits, classified in A61M2025/09125.
II.	Claims 19 and 20, drawn to methods of retrieving a guidewire from within a patient, classified in A61B2017/22049.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another materially different apparatus such as with a guidewire having a magnetic element located at a e.g., a central half of the guidewire.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

During a telephone conversation with Dr. Steven Yu, Reg. No. 58,776, on 3 February 2022, a provisional election was made with traverse to prosecute the invention of Group I, Claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19 and 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combination of the finder needle with a magnetic element or magnetically responsive element of Claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because ref. no 35 in Fig. 2 is not described.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because of the following informalities:  
line 1, the use of the word “comprising;” 

line 4, the use of “also disclosed;” and
line 5, the use of “comprising.”
Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The disclosure is objected to because of the following informalities:
pg. 1, lines 24-27, no scalpel is illustrated, and dilator 30 does not appear until Fig. 1D – the Examiner recommends referencing Figs. 1C and 1D instead, and inserting “(not illustrated)” after “scalpel tip;”
pg. 5, line 13, “comprising” should be “comprises;”
an opening;” and
pg. 12, line 22, “illustrate” should be “illustrates.”

Appropriate correction is required.

Claim Objections
Claims 9 is objected to because of the following informalities:
Claim 9, line 5, the period should be a semicolon.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent. App. Publ. No. 2002/0058888, by Biagtan et al. (“Biagtan”).
	Biagtan describes a guidewire substantially as claimed by Applicant, as follows.
	Claim 1: A guidewire (11) comprising: 
	a proximal end (14); 
	a distal end (33); 
	a magnetic element (89, Fig. 20) located at a proximal one-fourth segment of the guidewire (magnet 89 is located just distal of proximal end 14 and is thus within the proximal ¼ segment of the guidewire).
	Claim 2: (The guidewire of claim 1,) wherein the magnetic element is located within 5 cm from the proximal end. ([0047], discussing the size of tube 84, states that it is, “. . . from about 1 cm to about 3 cm in length.”  Applied to Fig. 20, magnet 89 is within 5 cm of the proximal end of the guidewire)
	Claim 3: (The guidewire of claim 1,) wherein the guidewire has a length of 2.5 to 600 cm long. (100-300 cm, [0040])
	Claim 4: (The guidewire of claim 1,) wherein the guidewire has a diameter of 0.6 to 3.3 mm wide. (0.254 to 1.3508 mm, [0040])
Claim 5: (The guidewire of claim 1,) wherein the guidewire has a length shorter than 60 cm. (“a length” is not limited to the distance between the proximalmost and distalmost ends of the device, and thus reads on any portion of the guidewire; “The length of the flexible segment 24 can be from about 2 to about 30 cm, specifically, about 3 to about 10 cm.” [0038])
	Claim 6: (The guidewire of claim 5,) wherein the guidewire has a length shorter than 45 cm. (id.)
	Claim 7: (The guidewire of claim 1,) wherein the guidewire does not have a magnetic element at a distal one-fourth segment of the guidewire. (there is no disclosure of any magnet at or near end 33 of Biagtan’s guidewire)
	Claim 8: (The guidewire of claim 1,) wherein the distal end is more flexible than the proximal end (Fig.1, distal portion 24, 30, is more flexible than proximal portions of the guidewire).

Claims 9-11 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent. App. Publ. No. 2016/0184556, by Weiss (“Weiss”).
	Weiss describes a kit substantially as claimed by Applicant, as follows.
	Claim 9: A vascular catheterization kit (Abstract) comprising: 
	(i) a guidewire (12) comprising: 
		a proximal end (near 28); 
		a distal end (Fig. 1, right end of guidewire 12); 

	(ii) a vascular instrument (18, 20) comprising a magnetic element or magnetically responsive element (26).
	Claim 10: (The vascular catheterization kit of claim 9,) wherein vascular instrument is a dilation cannula ([0017], cannula 18 is a Seldinger cannula).
	Claim 11: (The vascular catheterization kit of claim 9,) wherein the vascular instrument is a vascular catheter. (id., a Seldinger cannula enters the vasculature and is therefore a vascular catheter)
	Claim 13: (The vascular catheterization kit of claim 9,) wherein the vascular instrument's magnetic element or magnetically responsive element is located at a proximal one-fourth section of the vascular instrument. (element 26 is positioned in Fig. 1 at the proximalmost end of the cannula 18, which is therefore within a proximal ¼ section of that cannula)
	Claim 14: (The vascular catheterization kit of claim 9,) wherein the vascular instrument comprises a magnetic element. ([0007], element 28 may be a “magnetic element,” i.e., a permanent magnet, or a “ferromagnetic material magnetically cooperating with the . . .“ magnetic element of the GW, see Weiss’ Claim 10.)

Claim 15: The vascular catheterization kit of claim 9, wherein the vascular instrument comprises a magnetically responsive element. (id.)
	Claim 16: (The vascular catheterization kit of claim 11,) wherein the vascular catheter (18) comprises a hub (16) and the hub comprises the magnetic element or magnetically responsive element. (when in the configuration of Fig. 1, magnet 26 is on hub 16 and thus the hub comprises the magnet 26)
	Claim 17: (The vascular catheterization kit of claim 14,) wherein the polarity orientation of the magnetic element on the vascular instrument is opposite the polarity orientation of the magnetic element on the guidewire. (Abstract, “The safety clip and the elongated element are designed to attract or repel each other by magnetic force . . . ”, and therefore when oriented to repel the two elements have opposite polarity)
	Claim 18: (The vascular catheterization kit of claim 9,) wherein the guidewire does not have a magnetic element at a distal one-fourth segment of the guidewire. (Weiss discloses an otherwise ordinary Seldinger guidewire 12, which has no magnetic element at its distal end)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss as applied to Claim 9 above, and further in view of U.S. Patent. App. Publ. No. 2018/0061546 Ma et al. (“Ma”).
	Weiss describes a kit substantially as claimed by Applicant; see above.  Weiss does not, however, describe that the vascular instrument is a finder needle.
	Ma describes a device for penetrating tissue (Abstract) and is therefore from an art which is the same or very closely analogous to those of Applicant and Weiss.  Ma teaches that a needle (134) used for puncturing tissue in order to obtain vascular access, e.g., a finder needle, may also include a magnet 155 (Fig. 3A; [0047]: “Hub magnet 155 Weiss’.)
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include a finder needle as part of Weiss’ vascular instrument, because Ma teaches providing a tissue penetrating needle / finder needle for obtaining vascular access as part of a catheterization process, and including a magnet in the hub of that finder needle in order to provide visualization of subdermal anatomy and device position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent No. 6,656,199 describes cooperating magnetic clamps for catheters and guidewires.
	U.S. Patent No. 5,951,568 describes a magnet 34 on a connector sheath of a balloon catheter.
	U.S. Patent App. Publ. No. 2015/0273209 describes magnets at the proximal end of a guidewire.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783



/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783